Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 November 2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3, 6-19 and 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 2 recites the new limitation of software instructions to cause the processing circuit arrangement to associate a presence or abundance or both of the nucleic acid targets to the multiple regions of interest based on location information for the unbound probes, wherein the location information comprises, for each unbound probe that interacted with the nucleic acid targets, a position in a spatial array corresponding to a deposition location on a substrate of the unbound probe.  This limitation is interpreted as the unbound probes being deposited at a position on a spatial array after becoming unbound from the nucleic acid target, wherein the location provides an association of the presence or abundance of nucleic acid targets in the sample at the multiple regions of interest.  
Applicant fails to point to the specification for support for this limitation.  MALDI, which is a process that exposes probes to light to generate unbound probes for analysis as required by the claims, is discussed only at paragraph 86 of the instant specification.  It is noted that while paragraph 86 provides support for associating the presence or abundance of nucleic acid targets based on the received information about the coding tag, the specification makes mention of associating the presence or abundance of 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 6-19 and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 2 recites a light source configured to expose delivered probes that interact with the nucleic acid targets to light to generate unbound probes for analysis.  The metes and bounds of the claim are vague and indefinite because it is unclear what light source configuration is encompassed by the recited function.  Furthermore, the specification does not provide guidance as to what configuration is required for a light source to generate unbound probes.  Therefore it is unclear as to whether the light source must be of a particular structure to generate unbound probes or whether a light source in itself is sufficiently configured for generating unbound probes.
Claim 2 further recites that the presence or abundance or both of the nucleic acid targets to multiple regions of interest based on location information comprising, for each unbound probe that interacted with the nucleic acid targets, a position in a spatial array corresponding to a deposition location on a substrate of the unbound probe.  As above, this limitation is interpreted as the software receiving information about the location of unbound probes that have been deposited at a position in a spatial array after becoming unbound from the target nucleic acid.  It is unclear how the software determines nucleic acid target presence or abundance based on a location of an unbound probe deposited on a spatial array, after becoming unbound from the nucleic acid target.  It is unclear 

Response to Arguments
Applicant’s amendments and arguments filed 12 November 2020, with respect to the instant claims have been fully considered and are persuasive to overcome the previous rejections of record.  The previous rejections of the claims have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of applicant’s amendments including new limitations in claim 2.

Conclusion
The following prior art is made of record as being considered pertinent to applicant's disclosure.
Lizardi (US 2003/0124595) teaches a system to determine the presence or abundance of nucleic acid targets at multiple regions of interest in a sample, the system comprising: a reagent and wash fluid delivered to a nucleic acid target, wherein the delivered probes interact with nucleic acid targets (nucleic acid target, par. 97; probe and wash delivered, par. 84); and a detection system comprising a light source configured to expose delivered probes that interact with the nucleic acid targets to light to generate unbound probes for analysis (MALDI analyzer, par. 146), wherein information about the sequence of unbound probes is analyzed and a presence of nucleic acid targets to the multiple regions of interest in the sample based on 1) the received information about the sequence of unbound probes and 2) location information 
	However, the unbound probe of Lizardi is detected by MALDI and is not deposited in a spatial array of unbound probe after becoming unbound from the target.  Therefore Lizardi does not teach the presence or abundance of the target nucleic acid based on information about the location of the probe that is unbound from the nucleic acid target and subsequently positioned in a spatial array corresponding to a deposition location on a substrate as required by the instant claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933.  The examiner can normally be reached on M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MELANIE BROWN/Primary Examiner, Art Unit 1641